786 F.2d 1167
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES R. WREN, JR., Petitioner-Appellantv.ROBERT L. MATTHEWS, WARDEN, FEDERAL CORRECTIONALINSTITUTION, LEXINGTON, KENTUCKY, Respondent-Appellee.
85-6004
United States Court of Appeals, Sixth Circuit.
2/18/86

E.D.Ky.
APPEAL DISMISSED
ORDER
BEFORE:  MARTIN, KRUPANSKY and GUY, Circuit Judges.


1
This matter is before the Court upon consideration of the appellant's motion for counsel.


2
A review of the record indicates that appellant appealed on November 4, 1985, from the October 24, 1985, magistrate's order.  The October 24, 1985, order is not a final, appealable judgment under 28 U.S.C. Sec. 1291, since the magistrate was not given plenary jurisdiction pursuant to 28 U.S.C. Sec. 636(c)(1).  Ambrose v. Welch, 729 F.2d 1084 (6th Cir. 184); Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir. 1984).  The final decision of the district court was filed January 6, 1986.


3
It is ORDERED that the motion for counsel be denied and the appeal dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.